Court of Appeals
of the State of Georgia
                                        ATLANTA,____________________
                                                   July 13, 2015

The Court of Appeals hereby passes the following order:

A15A0579. ZAREM v. SOUTHCOAST PROPERTIES, LLC et al .

      Allison Zarem filed an application for discretionary review of the trial court’s
order entering judgment in her favor in the amount of $2,622.92. We granted the
application because, although the litigation began as a dispossessory proceeding in
magistrate court, the state court’s review was not de novo and, thus, the discretionary
appeal procedure required under OCGA § 5-6-35 (a) (11) did not apply here.
However, a closer review reveals that a discretionary application was indeed required,
albeit on a different basis - namely, that Zarem sought to appeal in an action for
damages in which the judgment is $10,000 or less. OCGA § 5-6-35 (a) (6). See
Harpagon Co., LLC v. Davis, 283 Ga. 410, 412 (658 SE2d 633) (2008).
      In any event, following our review of the case, including consideration of the
complete record on appeal, we have determined that there was no error in the trial
court’s decision.
      The application for discretionary appeal having thus been improvidently
granted, the appeal is hereby DISMISSED. See Williams v. McCarthy, 329 Ga. App.
85, 86 (763 SE2d 748) (2014).
                                        Court of Appeals of the State of Georgia
                                                                             07/13/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.